Zimbra                                                    https://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
Can't we all just get along? Of course, when neighborhoods change
naturally and when residents don't feel forced out of their homes! New
neighbors are always welcomed! The latest figures of house sales in
certain targeted areas certainly don't support a blending of people, it
indicates an attack to takeover from one group.
Thanks for your time. I know you and Town Council truly have the best
interest at heart for Jackson and will closely look into the legality of this.
Sincerely,
Kelly Kanis
Sent from my iPhone
The majority of Jackson, NJ, taxpayers DO NOT WANT to see it become
another Lakewood!
From : Rosario <rosariorn29@yahoo.com>                       Wed, Feb 24, 2016 07:44 PM
Subject : The majority of Jackson, NJ, taxpayers DO
NOT WANT to see it become another




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-24 Filed 09/06/19 Page 1 of 3 PageID: 1153
Lakewood!
To : Annie Updegrave
<annieup@jacksontwpnj.net>, Kenneth
Bressi
<councilmanbressi@jacksontwpnj.net>, Barry
Calogero
< councilmancalogero@jacksontwpnj.net>,
Scott Martin
<councilmanmartin@jacksontwpnj.net>, Mike
Reina <mikereina@jacksontwpnj.net>, Robert
Nixon <councilmannixon@jacksontwpnj.net>,
administrator@jacksontwpnj.net
Reply To : Rosario <rosariorn29@yahoo.com>
Dear Madam and Sirs,
14 of30                                                                                                   11/2/2017, 3:30 PM
TWP001609
Zimbra                                             https://mail.jacksonnj.netlh/printmessage?id~2ffcb394-c6d8-43e7-a...
Toms River has just passed the cease and desist order. They have done this
to protect the quality of life of the residents of Toms River. They do have a
provision in there for those who don't want to participate, as opposed to Mr.
Nixon's comments that it could be a "thorny legal situation" to pass it
( Knock-Knock: where can solicitors go in Jackson ).
Jackson residents are going through the exact same harassment and
blockbusting. We need to follow Toms River's lead and let the people of our
town know that they are important and that the council does care about
our town and the quality of life of our residents. Please take a stand and
show that you support the residents of our town.
The no-knock ordinance while great is not enough for this sort of aggressive
takeover. We also need to place a stop or at least a limit per real estate
development of the flourishing conversion of newly purchased Jackson
homes to 'houses of worship". These are disruptive to a residential zone,
and another way to expand the circle. Just yesterday another citizen was




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-24 Filed 09/06/19 Page 2 of 3 PageID: 1154
featured in a video played frequently on Channel 12 News (Shore residents
notice influx of unsolicited real estate inquiries), and there was another front
page APP article on the Jackson area problems. She detailed how an
Orthodox real estate agent persisted seeking a listing, and telling her how
they "owned Lakewood". There have been many other incidents reported of
agents saying or doing similar or variations of this type harassment to other
property owners, i.e., have waited the return of residents from work at the
end of their driveways, etc. I also too endured very bad experiences in the
past as when they own and then rent to pay the mortgage -- another
tactic. These landlords rent to questionable characters that don't
care any about the rental (maybe the Gov. is paying for it?) and are
disrespectful to us property owners. In my case, even the police
and the legal system had to get involved, having to take them to
court, being thrown out of the high school, and ultimately being
evicted. The interior of the property was destroyed in vengeance. As
you know, renting is a delay tactic until they have enough houses
grouped together. All the Brookwoods are especially in the
precarious path of the Orthodox expansion -- especially 1 & 2 are
being inundated and people are panic selling.
In the last several months the selling activity seems to have
reached a fever pitch. I see many other houses being rented that
lookjusl as equally bad now. Just a few months ago, two houses
across from me are now rented, and another further down by
Imperial realty. One has apparently several laborers living there
15 of30                                                                                            11/2/2017, 3:30 PM
TWP001610
Zimbra                                               https://mail.jacksonnj.ne1ih/printrnessage?id~2ffcb394-c6d8-43e7-a...
and has about four work vehicles now, but other times more.
Though they haven't been a problem as of yet, when initially there
they were parking an older SUV on the lawn -- I had to have the
zoning officer contact them. He probably had to explain this is not
something residents are allowed to do in a residential property, and
still they have other smaller equipment in the front and back of the
house. I don't have to tell you that these issues can have an effect
in reducing property values. I am afraid to keep upgrading my
property.
My question is do you really want to see Jackson gobbled up by a
Lakewood-like situation/ deficits and or see it trashed?
Please I ask you to take immediate action that will make a substantial
difference for this town that I love, that I have raised a family in that I have
been here for 45.2 years, and do not wish to be forced out of. I would like
to continue my retirement here. There are other long-term retired residents




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-24 Filed 09/06/19 Page 3 of 3 PageID: 1155
also living on this same street. Thank you for your help in this very
important matter.
Sincerely,
Fwd: Re: Updated Ordinance
From : Barry Calogero                                     Mon, Aug 03, 2015 02:30 PM
<councilmancalogero@jacksontwpnj.net>                                e;:;i'l attachment
16 of30                                                                                               1112/2017, 3:30 PM
TWP001611
